Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”), dated as of July 3, 2017,
is by and among B. Riley Financial, Inc., a Delaware corporation (the “Company”)
and the persons listed on the signature page hereto (collectively, the
“Owners”).

WHEREAS, pursuant to that certain Merger Agreement (the “Merger Agreement”),
dated as of May 17, 2017, by and among the Company, Foxhound Merger Sub, Inc., a
Delaware corporation, Wunderlich Investment Company, Inc., a Delaware
corporation and Stephen Bonnema, in his capacity as the Stockholder
Representative, all of the Shares (as defined in the Merger Agreement) will be
exchanged for consideration including shares of Common Stock on the terms and
subject to the conditions set forth in the Merger Agreement; and

WHEREAS, as an inducement to the Company to enter into the Merger Agreement and
as a condition to the closing of the transactions contemplated by the Merger
Agreement, the Company and the Owners desire to enter into this Agreement on the
terms and conditions set forth below.

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
in this Agreement, and intending to be legally bound by this Agreement, the
Company and the Owners agree as follows:

Section 1.    Definitions. Capitalized terms used and not otherwise defined in
this Agreement that are defined in the Merger Agreement shall have the
respective meanings given such terms in the Merger Agreement. As used in this
Agreement, the following terms shall have the respective meanings set forth in
this Section 1:

“Agreement” shall have the meaning set forth in the preamble of this Agreement.

“Company” shall have the meaning set forth in the preamble of this Agreement.

“Common Stock” means the shares of the Company’s common stock, $0.0001 par value
per share.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and the rules and regulations promulgated thereunder.

“Freely Tradable” shall mean, with respect to any security, a security that is
eligible to be sold by the holder thereof without any volume or manner of sale
restrictions under the Securities Act pursuant to Rule 144 thereunder.

“Indemnified Party” shall have the meaning set forth in Section 6(c).

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

“Losses” shall have the meaning set forth in Section 6(a).

“Merger Agreement” shall have the meaning set forth in the recitals of this
Agreement.



--------------------------------------------------------------------------------

“Other Securities” shall have the meaning set forth in Section 2(a).

“Owners” shall have the meaning set forth in the preamble of this Agreement.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a governmental or political
subdivision or an agency or instrumentality thereof.

“Piggyback Notice” shall have the meaning set forth in Section 2(a).

“Piggyback Registration” shall have the meaning set forth in Section 2(a).

“prospectus” means the prospectus included in a registration statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by a registration statement, and
all other amendments and supplements to the prospectus, including post-effective
amendments.

“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a registration statement with the SEC in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement by the SEC.

“Registrable Securities” means shares of Common Stock issued by the Company
(i) in exchange for any shares of Company Common Stock (as defined in the Merger
Agreement); (ii) in exchange for any shares of Company Preferred Stock (as
defined in the Merger Agreement); or (iii) upon the exercise of any Purchaser
Warrants (as defined in the Merger Agreement); provided that the term
“Registrable Securities” shall exclude in all cases any securities (i) that
shall have ceased to be outstanding, or (ii) that are sold pursuant to an
effective registration statement under the Securities Act or publicly resold in
compliance with Rule 144, and no shares of preferred stock of the Company and no
warrants to purchase Common Stock shall be Registrable Securities hereunder. For
avoidance of doubt, shares of Common Stock issued upon the exercise of any
Purchaser Warrants are Registerable Securities, even if such Purchaser Warrants
are not themselves Registerable Securities.

“Registration Expenses” shall mean, with respect to any registration, (a) all
expenses incurred by the Company in effecting any registration pursuant to this
Agreement, including all registration and filing fees, printing expenses, fees
and disbursements of counsel for the Company, blue sky fees and expenses and
(b) all expenses of the Company’s independent accountants in connection with any
regular or special reviews or audits incident to or required by any such
registration; provided that Registration Expenses shall not include any Selling
Expenses.

“registration statement” means any registration statement that is required to
register the resale of the Registrable Securities under this Agreement, and
including the related prospectus and any pre- and post-effective amendments and
supplements to each such registration statement or prospectus.

 

2



--------------------------------------------------------------------------------

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Securities” means collectively, Registrable Securities and Other Securities.

“Selling Expenses” shall mean all underwriting discounts, selling commissions,
stock transfer taxes, if any, and all other fees and expenses applicable to the
sale of Registrable Securities of the Owners; provided that Selling Expenses
shall not include any Registration Expenses.

“Termination Date” shall have the meaning set forth in Section 8(a).

“Transfer” means, with respect to any Registrable Security, any interest
therein, or any other securities or equity interests relating thereto, a direct
or indirect transfer, sale, exchange, assignment, pledge, hypothecation or other
encumbrance or other disposition thereof, including the grant of an option or
other right, whether directly or indirectly, whether voluntarily, involuntarily,
by operation of law, pursuant to judicial process or otherwise. “Transferred”
shall have a correlative meaning.

“Underwriter Cutback” shall have the meeting set forth in Section 2(b).

Section 2.    Piggyback Registration.

(a)    Subject to the terms and conditions of this Agreement, if at any time
following the date hereof, the Company files a registration statement under the
Securities Act solely for the purpose of registering for sale shares of its
Common Stock or other equity securities of the Company (such Common Stock and
other equity securities collectively, “Other Securities”) (other than a
registration statement (i) on Form S-4, Form S-8 or any successor forms to Form
S-4 or Form S-8 or (ii) filed solely in connection with any share repurchase
program, employee benefit or dividend reinvestment plan), then the Company shall
use commercially reasonable efforts to give written notice of such filing to the
Owners at least five (5) Business Days before the anticipated filing date (the
“Piggyback Notice”). The Piggyback Notice and the contents thereof shall be kept
confidential by the Owners and their Affiliates and representatives, and an
Owner shall be responsible for breaches of confidentiality by its Affiliates and
representatives. The Piggyback Notice shall offer the Owners the opportunity to
include in such registration statement, subject to the terms and conditions of
this Agreement, the number of Registrable Securities as it may request (a
“Piggyback Registration”). Subject to the terms and conditions of this
Agreement, the Company shall use its commercially reasonable efforts to include
in each such Piggyback Registration all Registrable Securities with respect to
which the Company has received from the Owners’ written requests for inclusion
therein within five (5) Business Days following receipt of any Piggyback Notice
by the Owners, which request

 

3



--------------------------------------------------------------------------------

shall specify the maximum number of Registrable Securities intended to be
disposed of by the Owners and the intended method of distribution. The Owners
shall be permitted to withdraw all or part of the Registrable Securities from a
Piggyback Registration at any time at least five (5) Business Days prior to the
effective date of the registration statement relating to such Piggyback
Registration.

(b)    If any Other Securities are to be sold in an underwritten offering,
(1) the Company or other Persons designated by the Company shall have the right
to appoint the book-running, managing and other underwriter(s) for such offering
in their discretion and (2) the Owners shall be permitted to include all
Registrable Securities requested to be included in such registration in such
underwritten offering on the same terms and conditions as such Other Securities
proposed by the Company or any third party to be included in such offering;
provided, however, that if such offering involves an underwritten offering and
the managing underwriter(s) of such underwritten offering advise the Company in
writing that it is their good faith opinion that the total amount of Registrable
Securities requested to be so included, together with all Other Securities that
the Company and any other Persons having rights to participate in such
registration intend to include in such offering (an “Underwriter Cutback”),
exceeds the total number or dollar amount of such securities that can be sold
without having an adverse effect on the price, timing or distribution of the
Registrable Securities to be so included together with all Other Securities,
then there shall be included in such firm commitment underwritten offering the
number or dollar amount of Registrable Securities and such Other Securities that
in the good faith opinion of such managing underwriter(s) can be sold without so
adversely affecting such offering, and such number of Registrable Securities and
Other Securities shall be allocated for inclusion as follows: (x) to the extent
such public offering is the result of a registration initiated by the Company,
(i) first, all Other Securities being sold by the Company; (ii) second, all
Registrable Securities requested to be included in such registration by the
Owners plus all Other Securities of any holders thereof (other than the Company
and the Owners) requesting inclusion in such registration, pro rata, based on
the aggregate number of Securities beneficially owned by each such holder, or
(y) to the extent such public offering is the result of a registration initiated
by any Persons (other than the Company or the Owners) exercising a contractual
right to demand registration, (i) first, all Other Securities owned by such
Persons exercising the contractual right; (ii) second, all Registrable
Securities requested to be included in such registration by the Owners plus all
Other Securities of any holders thereof (other than the Company, the Owners and
the Persons exercising the contractual right) requesting inclusion in such
registration, pro rata, based on the aggregate number of Securities beneficially
owned by each such holder; and (iii) third, all Other Securities being sold by
the Company.

Section 3.    Expenses of Registration. Except as specifically provided for in
this Agreement, all Registration Expenses incurred in connection with any
registration, qualification or compliance hereunder shall be borne by the
Company. All Selling Expenses incurred in connection with any registration
hereunder, shall be borne by the Owners.

Section 4.    Obligations of the Company. Whenever the Company decides to effect
the registration of any Registrable Securities pursuant to Section 2 of this
Agreement, the Company shall, as promptly as reasonably practicable:

 

4



--------------------------------------------------------------------------------

(a)    To the extent reasonably practicable, the Company shall furnish to the
Owners copies of all material documents proposed to be filed and give reasonable
consideration to the inclusion in such documents of any comments reasonably and
timely made by the Owners or their legal counsel; provided that the Company
shall include in such documents or any such comments that are necessary to
correct any material misstatement or omission regarding Owners.

(b)    Enter customary agreements and take such other actions as are reasonably
required in order to facilitate the disposition of such Registrable Securities,
including, if the method of distribution of Registrable Securities is by means
of an underwritten offering. The Owners shall also enter into and perform their
obligations under such underwriting agreement.

(c)    Use commercially reasonable efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Owners or the managing underwriter(s). In connection therewith,
if reasonably required by the Company’s transfer agent, the Company shall
promptly after the effectiveness of the registration statement cause an opinion
of counsel as to the effectiveness of the registration statement to be delivered
to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent which
authorize and direct the transfer agent to issue such Registrable Securities
without legend upon sale by the holder of such shares of Registrable Securities
under the registration statement.

Section 5.    Free Writing Prospectuses. The Owners shall not use any free
writing prospectus (as defined in Rule 405 under the Securities Act) in
connection with the sale of Registrable Securities without the prior written
consent of the Company given to the Owners; provided that the Owners may use any
free writing prospectus prepared and distributed by the Company.

Section 6.    Indemnification.

(a)    To the extent that any such untrue statements or omissions described
below are based solely upon information regarding the Owners furnished in
writing to the Company by the Owners expressly for use in any registration
statement, prospectus or “issuer free writing prospectus,” as described below,
the Owners shall indemnify and hold harmless, to the full extent permitted by
law, the Company and its officers, directors, employees, agents, representatives
and Affiliates against any and all losses, claims, damages, actions,
liabilities, costs and expenses (including reasonable fees, expenses and
disbursements of attorneys and other professionals) (collectively, “Losses”)
arising out of or based upon (A) with respect to any registration statement, any
untrue or alleged untrue statement of material fact contained therein or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statement therein no misleading or
(B) with respect to any prospectus or any “issuer free writing prospectus” (as
such term is defined in Rule 433 under the Securities Act), or any other
document used to sell Registrable Securities, any untrue statement or alleged
untrue statement of a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

5



--------------------------------------------------------------------------------

(b)    Unless any such untrue statements or omissions described below are based
upon information regarding the Owners furnished in writing to the Company by the
Owners expressly for use in any registration statement, prospectus or “issuer
free writing prospectus,” as described below, the Company shall indemnify and
hold harmless, to the full extent permitted by law, the Owners and their
officers, directors, employees, agents, representatives and Affiliates against
any and all Losses arising out of or based upon (A) with respect to any
registration statement, any untrue or alleged untrue statement of material fact
contained therein or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statement
therein no misleading or (B) with respect to any prospectus or any “issuer free
writing prospectus” (as such term is defined in Rule 433 under the Securities
Act), or any other document used to sell Registrable Securities, any untrue
statement or alleged untrue statement of a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(c)    If any proceeding shall be brought or asserted against the Company (the
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense in such proceeding, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with such defense;
provided that any such notice or other communication pursuant to this Section 6
between the Indemnified Party and an Indemnifying Party shall be delivered to or
by, as the case may be, the Owners; provided, further, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Section 6, except to the
extent that such failure shall have proximately and materially adversely
prejudiced the Indemnifying Party. An Indemnified Party shall have the right to
employ separate counsel in any such proceeding and to participate in the defense
of such proceeding, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party or Parties unless: (1) the Indemnifying Party
has agreed in writing to pay such fees and expenses; (2) the Indemnifying Party
shall have failed promptly to assume the defense of such proceeding and to
employ counsel reasonably satisfactory to such Indemnified Party in any such
proceeding; or (3) the named parties to any such proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that
representation of both such Indemnified Party and the Indemnifying Party by the
same counsel would be inappropriate because of an actual or potential conflict
of interest between the Indemnifying Party and such Indemnified Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed), effect any settlement of any pending proceeding in respect of which
any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding and no admission of fault or
culpability is required. All fees and expenses of the Indemnified Party
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend such proceeding in a manner not

 

6



--------------------------------------------------------------------------------

inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, promptly upon receipt of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder, provided that the
Indemnifying Party may require such Indemnified Party to undertake to reimburse
all such fees and expenses to the extent it is determined that such Indemnified
Party is not entitled to indemnification under this Section 6).

(d)    Contribution. If for any reason the indemnification provided for in
Section 6(a) or Section 6(b) is unavailable to an indemnified party or
insufficient in respect of any Losses referred to therein (other than as a
result of exceptions or limitations on indemnification contained in Section 6(a)
or Section 6(b)), then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and the indemnified party or parties on the other hand in
connection with the acts, statements or omissions that resulted in such Losses,
as well as any other relevant equitable considerations. The relative fault of
the indemnifying party on the one hand and the indemnified party on the other
hand shall be determined by reference to, among other things, whether any untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just or
equitable if contribution pursuant to this Section 6(d) were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in this Section 6(d). No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The amount paid or payable by
an indemnified party as a result of the Losses referred to in Section 6(a) and
Section 6(b) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 6(d), in connection with any
Registration Statement filed by the Company, a selling Owner shall not be
required to contribute any amount in excess of the dollar amount of the proceeds
from the sale of its Registrable Securities in the offering giving rise to such
indemnification obligation, net of underwriting discounts and commissions but
before expenses, less any amounts paid by such Owner pursuant to Section 6(b)
and any amounts paid by such Owner as a result of liabilities incurred under the
underwriting agreement, if any, related to such sale. If indemnification is
available under this Section 6, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Section 6(a) and Section 6(b)
hereof without regard to the provisions of this Section 6(d). The remedies
provided for in this Section 6 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

Section 7.    “Market Stand-Off” Agreement; Agreement to Furnish Information.

(a)    In addition to any restrictions in the Lock-Up Agreements, the Owners
agree that they will not sell, transfer, make any short sale of, grant any
option for the purchase of, or enter into any new hedging or similar transaction
with the same economic effect as a sale with respect to, any Common Stock (or
other securities of the Company) held by the Owners (other

 

7



--------------------------------------------------------------------------------

than those included in the registered public sale of Securities by the Company)
for a period specified by the representatives of the book-running managing
underwriters of Common Stock (or other securities of the Company convertible
into Common Stock) not to exceed ten (10) days prior and ninety (90) days
following any registered public sale of securities by the Company in which the
Owners participate in accordance with Section 3; provided that executive
officers and directors of the Company enter into similar agreements and only as
long as such Persons remain subject to such agreement (and are not fully
released from such agreement) for such period. The Owners agree to execute and
deliver such other agreements as may be reasonably requested by the
representatives of the underwriters which are consistent with the foregoing or
which are necessary to give further effect thereto.

(b)    If requested by the Company or the book-running managing underwriters of
Common Stock (or other securities of the Company convertible into Common Stock),
the Owners shall provide such information regarding the Owners and their
respective Registrable Securities as may be reasonably required by the Company
or such representative of the book-running managing underwriters in connection
with the filing of a registration statement and the completion of any public
offering of the Registrable Securities pursuant to this Agreement.

Section 8.    Miscellaneous.

(a)    Termination of Registration Rights. The registration rights granted under
this Agreement shall terminate on the date on which any Registrable Securities
are Freely Tradable (the “Termination Date”) and the confidentiality provisions
under Section 2 of this Agreement shall terminate on the later of the
Termination Date or the date on which the offering subject to the Piggyback
Notice is made public by the Company or the Company abandons the offering which
is subject to the Piggyback Notice (in which case the Company shall give prompt
notice to the Owners). For the avoidance of doubt, no notices under Section 2 of
this Agreement shall be given to any Owner following the Termination Date.

(b)    No Limitation on Subsequent Registration Rights. Notwithstanding anything
to the contrary in this Agreement, the Company may at any time enter into
another agreement or agreements with any holder or prospective holder of any
securities of the Company that would allow such holder or prospective holder to
include such securities in any registration statement (including, but not
limited to, the registration statement registering the Registrable Securities);
provided that no Owner under this Agreement shall be granted registration rights
with respect to their Registrable Securities that are more senior to the
registration rights granted to such Owner under this Agreement.

(c)    Governing Law. This Agreement shall be governed in all respects by the
laws of the State of Delaware without regard to any choice of laws or conflict
of laws provisions that would require the application of the laws of any other
jurisdiction.

(i)    Jurisdiction; Enforcement. Any legal action or proceeding with respect to
this Agreement or any transactions contemplated hereby may be brought in the
courts of the State of New York or of the United States sitting in the State of
New York, and, by execution and delivery of this Agreement, each party hereto
hereby accepts for himself, herself, or itself and in respect of his, her, or
its property generally and unconditionally, the non-exclusive

 

8



--------------------------------------------------------------------------------

jurisdiction of the aforesaid courts. Each party irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by mailing copies thereof by registered or certified mail, postage
prepaid, to such party at his, her, or its address as set forth herein. Nothing
in this paragraph shall affect the right of any party to serve process in any
other manner permitted by law or to commence legal proceedings. Each party
hereby irrevocably waives any objections which he, she or it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any action or proceeding brought in any
such court has been brought in an inconvenient forum. The parties agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy to which they are entitled at law or in equity. EACH OF THE PARTIES
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

(d)    Successors and Assigns. Except as otherwise provided in this Agreement,
the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties; provided, however, that the rights of the Owners under this Agreement
shall not be assignable to any Person without the prior written consent of the
Company.

(e)    No Third-Party Beneficiaries. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer, and this Agreement shall not confer, on any Person other
than the parties to this Agreement any rights, remedies, obligations or
liabilities under or by reason of this Agreement, and no other Persons shall
have any standing with respect to this Agreement or the transactions
contemplated by this Agreement.

(f)    Entire Agreement. This Agreement, the Merger Agreement and the other
documents delivered pursuant to the Merger Agreement, including the Lock-Up
Agreements, constitute the full and entire understanding and agreement among the
parties hereto with regard to the subjects of this Agreement and such other
agreements and documents.

(g)    Notices. Except as otherwise provided in this Agreement, all notices,
requests, claims, demands, waivers and other communications required or
permitted under this Agreement shall be in writing and shall be mailed by
reliable overnight delivery service or delivered by hand, facsimile or messenger
as follows:

if to the Company: .

B. Riley Financial, Inc.

21255 Burbank Boulevard, Suite 400

Woodland Hills, California 91367

Attention: Alan N. Forman

Facsimile No.: (818) 746-9170

 

9



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice) to: Wachtell Lipton Rosen &
Katz

51 West 52nd Street

New York, New York 10019

Attention: Nicholas G. Demmo, Esq.

Facsimile: (212) 403-2381

if to the Owners: [            ]

[            ]

[            ]

[            ]

Attention: [            ]

Facsimile: [            ]

with a copy to (which shall not constitute notice) to: [            ]

[            ]

[            ]

Attention: [            ]

Facsimile: [            ]

or in any such case to such other address, facsimile number or telephone as any
party hereto may, from time to time, designate in a written notice given in a
like manner. Notices shall be deemed given when actually delivered by overnight
delivery service, hand or messenger, or when received by facsimile if promptly
confirmed.

(h)    Delays or Omissions. No delay or omission to exercise any right, power,
or remedy accruing to any party to this Agreement shall impair any such right,
power, or remedy of such party, nor shall it be construed to be a waiver of or
acquiescence in any breach or default, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default. All remedies, either under this
Agreement or by law or otherwise afforded to the Owners, shall be cumulative and
not alternative.

(i)    Expenses. The Company and the Owners shall bear their own expenses and
legal fees incurred on their behalf with respect to this Agreement and the
transactions contemplated hereby, except as otherwise provided in Section 3.

(j)    Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only if such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Company and the Owners or, in the case of a waiver, by the party against
whom the waiver is to be effective. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each holder of any
Registrable Securities at the time outstanding (including securities convertible
into Registrable Securities), each future holder of all such Registrable
Securities and the Company.

 

10



--------------------------------------------------------------------------------

(k)    Counterparts. This Agreement may be executed in any number of
counterparts and signatures may be delivered by facsimile or in electronic
format, each of which may be executed by less than all the parties, each of
which shall be enforceable against the parties actually executing such
counterparts and all of which together shall constitute one instrument.

(l)    Severability. If any provision of this Agreement becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void,
portions of such provision, or such provision in its entirety, to the extent
necessary, shall be severed from this Agreement and the balance of this
Agreement shall be enforceable in accordance with its terms.

(m)    Titles and Subtitles; Interpretation. The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. When a reference is made in this
Agreement to a Section or Schedule, such reference shall be to a Section or
Schedule of this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute, rule or regulation
defined or referred to in this Agreement means such agreement, instrument or
statute, rule or regulation as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes. Any reference to any section under the Securities Act or Exchange Act,
or any rule promulgated thereunder, shall include any publicly available
interpretive releases, policy statements, staff accounting bulletins, staff
accounting manuals, staff legal bulletins, staff “no-action”, interpretive and
exemptive letters, and staff compliance and disclosure interpretations
(including “telephone interpretations”) of such section or rule by the SEC. Each
of the parties has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if it is drafted by each of the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.

[signature pages follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

B. RILEY FINANCIAL, INC. By:  

/s/ Phillip J. Ahn

  Name:   Phillip J. Ahn   Title:   Chief Financial Officer & Chief Operating
Officer

OWNERS: By:  

 

  Print Name:  

 

   Title:  

 

[Signature Page to Registration Rights Agreement]